       Case 1:19-cv-04888-MHC Document 40 Filed 07/31/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

MID-CONTINENT EXCESS &
SURPLUS INSURANCE COMPANY,

              Plaintiff,

v.                                               CIVIL ACTION NUMBER:

EREV, LLC d/b/a BCC BUILDERS;                        1:19-cv-04888-MHC
GINGER ZARSE; RUSTY ZARSE;
and ROBERT N. WEBB, JR.,

              Defendants.


             MID-CONTINENT EXCESS & SURPLUS INSURANCE
             COMPANY'S MOTION FOR SUMMARY JUDGMENT



      COMES NOW, MID-CONTINENT EXCESS & SURPLUS INSURANCE

COMPANY (hereinafter "Plaintiff"), Plaintiff in the above-styled civil action,

pursuant to Fed. R. Civ. P. 56 and Local Rule 7.1 and 56.1, NDGa, files this, its

Motion for Summary Judgment. In support of this Motion, Plaintiff relies on the

following:

      1.      Plaintiff's Brief in Support of its Motion for Summary Judgment;

      2.      Plaintiff's Statement of Undisputed Material Facts;


                                        -1-
        Case 1:19-cv-04888-MHC Document 40 Filed 07/31/20 Page 2 of 6




      3.     Rusty and Ginger Zarses' Demand for Arbitration, which is attached

as Exhibit "A" to Plaintiff's Brief in Support of its Motion for Summary Judgment;

      4.     The Construction Agreement, which is attached as Exhibit "B" to

Plaintiff's Brief in Support of its Motion for Summary Judgment;

      5.     Affidavit of Service to Robert N. Webb, Jr., which is attached as

Exhibit "C" to Plaintiff's Brief in Support of its Motion for Summary Judgment;

      6.     Affidavit of Service to EREV, LLC, which is attached as Exhibit "D"

to Plaintiff's Brief in Support of its Motion for Summary Judgment

      7.     Requests for Waiver of Service to Rusty and Ginger Zarse, which are

attached as Exhibit "E" and "F" to Plaintiff's Brief in Support of its Motion for

Summary Judgment;

      8.     Policies 09-SL-000011439 and 09-SL-000012734, which are attached

as Exhibit "G" and "H" to Plaintiff's Brief in Support of its Motion for Summary

Judgment; and

      9.     Any and all pleadings in this action and other evidence properly of

record in this case.




                                       -2-
       Case 1:19-cv-04888-MHC Document 40 Filed 07/31/20 Page 3 of 6




     Respectfully submitted this 31st day of July, 2020.

                                        HALL BOOTH SMITH, P.C.

                                        /s/ Jack D. Summer
                                        _________________________________
                                        Jack D. Summer
                                        Georgia Bar No. 561871
191 Peachtree Street, NE                Tiffany R. Winks
Suite 2900                              Georgia Bar No. 626413
Atlanta, Georgia 30303                  Caroline A. Jozefczyk
jsummer@hallboothsmith.com              Georgia Bar No. 311270
twinks@hallboothsmith.com               Attorneys for Plaintiff
cjozefczyk@hallboothsmith.com
Phone: (404) 954-5000
Fax: (404) 954-5020




                                      -3-
        Case 1:19-cv-04888-MHC Document 40 Filed 07/31/20 Page 4 of 6




                      CERTIFICATE UNDER L.R. 7.1 (D)



       Pursuant to Northern District of Georgia Local Rule 7.1 (D), the undersigned

counsel for Plaintiff certifies that the above and foregoing is a computer document

prepared in Times New Roman (14 point) font in accordance with Local Rule 5.1

(B).



       Dated this 31st day of July, 2020.

                                            HALL BOOTH SMITH, P.C.

                                            /s/ Jack D. Summer
                                            _________________________________
191 Peachtree Street, NE                    Jack D. Summer
Suite 2900                                  Georgia Bar No. 561871
Atlanta, Georgia 30303                      Attorney for Plaintiff
jsummer@hallboothsmith.com
Phone: (404) 954-5000
Fax: (404) 954-5020




                                        -4-
       Case 1:19-cv-04888-MHC Document 40 Filed 07/31/20 Page 5 of 6




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

MID-CONTINENT EXCESS &
SURPLUS INSURANCE COMPANY,

            Plaintiff,

v.                                             CIVIL ACTION NUMBER:

EREV, LLC d/b/a BCC BUILDERS;                      1:19-cv-04888-MHC
GINGER ZARSE; RUSTY ZARSE;
and ROBERT N. WEBB, JR.,

            Defendants.


                          CERTIFICATE OF SERVICE


      I hereby certify that I have filed a copy of the foregoing MID-

CONTINENT EXCESS & SURPLUS INSURANCE COMPANY'S MOTION

FOR SUMMARY JUDGMENT using the Court's ECF/CM E-file system, and/or

by depositing a copy of same in the United States Mail in a properly addressed

envelope with adequate postage affixed thereto, addressed as follows:




                                       -5-
      Case 1:19-cv-04888-MHC Document 40 Filed 07/31/20 Page 6 of 6




                            Stephen M. Parham, Esq.
                            Troy R. Covington, Esq.
                            BLOOM PARHAM, LLP
                        977 Ponce de Leon Avenue NE
                            Atlanta, Georgia 30306
                           sparham@bloom-law.com
                          tcovington@bloom-law.com
            Attorneys for Defendants Rusty Zarse and Ginger Zarse

                        EREV LLC d/b/a BCC Builders
                      c/o Robert Webb, Registered Agent
                             515 Hunterian Place
                           Newnan, Georgia 30265
                                  Defendant

                             Robert N. Webb, Jr.
                              33 Swann Ridge
                     Chattahoochee Hills, Georgia 30268
                                 Defendant


     Dated this 31st day of July, 2020.

                                          HALL BOOTH SMITH, P.C.

                                          /s/ Jack D. Summer
                                          _________________________________
                                          Jack D. Summer
191 Peachtree Street, NE                  Georgia Bar No. 561871
Suite 2900                                Attorney for Plaintiff
Atlanta, Georgia 30303
jsummer@hallboothsmith.com
Phone: (404) 954-5000
Fax: (404) 954-5020




                                      -6-
